The Honorable Dolph Briscoe                          Opinion No.   H-   118
Governor of the State of Texas
Capitol Building                                     Re:   Questions   relating to
Austin, Texas 78711                                        iniquiries  into “ethni-
                                                           city” of a State employee,
                                                           under $ 6 of House Bill 6
                                                           (Ads   1973, 63rd Leg.,
                                                           ch. 424, p.1112; Article
Dear   Governor   Briscoe:                                 6252-17a,   V. T. C. S. )

       In your opinion   request   you state:

                    “The Governor’s        Office   is compiling   information
             necessary   to comply with the provisions         of House       Bill
             6 of the 63rd Legislature.

                    “Section Six of that act states ‘the following
             categories   of information are specifically   made public
             information    . . . .

                           “(2) the names,   sex, ethnicity,  salaries,
                    title, and dates of employment    of all employees
                    and officers   of governmental  bodies. ’




                     I’ The statute in question does not define ethnicity.
             Ethnicity is defined in Webster’s       Third International
             Dictionary    Unabridged (1965) as ‘ethnic quality of affi-
             liation, t and ethnic is defined as ‘having or originating
             from racial,    linguistic,   and cultural ties with a specific
             group, 1 and an example is given as ‘Negroes,         Irish,
             Italians,   Germans,     Poles,  and other groups. ’




                                      p.    566
,                                                                 ..
    ,




        The Honorable    Dolph Briscoe,    page 2      (H-118)




                            “Section Three of House Bill 6 declares that cer-
                     tain information   shall not be made public and included
                     therein in subsection (2) is the following . , . ‘informa-
                     tion in personnel files,  the disclosure  of which would
                     constitute a clearly unwarranted invasion of personal
                     privacy. ’

                             “This office would appreciate knowing your inter-
                     pretation of the term ‘ethnicity, ’ and whether or not the
                     securing of this information and the public dissemination
                     of it constitutes   an invasion of privacy.of the employee. ”

               The word “ethnicity”  is very broad and refers,   as the Webster’s   Dic-
        tionary definition you provide indicates,  to race, national origin,  linguistic
        and cultural background and, in addition, to religion.    (See the Random House
        Dictionary  of the English Language,   unabridged edition).

               In construing a statute and determining       the legislative intent, it is our
        duty to give effect to each word and, unless otherwise defined, to give words
        their commonly     understood meanings.        53 Tex. Jur. 2d, Statutes,   § $119, et
        seq; Article   5429b-2,    $ 2. 01, V.T. C. S. We must conclude that “ethnicity, ‘I
        as used in $ 6 of House Bill 6 includes all of the commonly understood elements
        of that term,   e. g.,  race,   religion, linguistic  and cultural background,     and
        national origin.

                Section 3(a) of the Act makes “All information      collected, assembled,
        or maintained by governmental      bodies pursuant to law or ordinance or in
        connection with the transaction    of official business”   public information   subject
        to disclosure.    It then states exceptions,    one of which you have quoted in your
        letter.   Another found in subsection    3(a)(l) excepts confidential  information.
        See Attorney General Opinion H-90 (1973).

               Section 6. in designating materials     which “are specifically    made public
        information,   ” qualifies its effect by stating it is made,   “Without limiting the
        meaning of other sections of this Act. . . . ” indicating we believe,        that the
        list of materials  found in § 6 is only illustrative,   but not exhaustively   so, of
        the types of information    reached by $ 3.




                                            p.   567
         .
                                      --.                                     ..-

.’       *

                                                                                                   I,


     ,




                 The Honorable     Dolph Briscoe,     ‘page   3   (H-118)
             \




                        The Legislature    apparently did not expect that inquiries into “eth-
                 nicity” would constitute a “clearly     unwarrant.ed invasion of personal
                 privacy. ” Otherwise,     it would not have used such information        as illus-
                 tration of information   made public under $ 6. For the same reason,            it
                 is clear that the Legis,lature   assumed the disclosure       of such information
                 would not violate the confidentiality     of “information   deemed confidential
                 by law, either Constitutional,     statutory,   or by judicial decision;”   [as
                 excepted under 5 3(a)(2)].     In any event, we believe the intent of the
                 Legislature   was that the specific exceptions found in $ 3 would control.
                 It could not have been intended that “ethnicity”   information,    for instance,
                 should be divulged even though such information were deemed confiden-
                 tial by constitutional law.  It will not be assumed that the Legislature
                 intended an unconstitutional   result.  53 Tex. Jur. 2d, Statutes,    $182.

                        We are aware of no constitutional,provision,          statute, or judicial
                 decision which makes “ethnicity”       information    intrinsically    confidential,
                 without regard to the factual context.       Each questionable       case will turn
                 on facts, but 5 6 creates a presumption      that “ethnicity”    information     is not
                 per se confidential.      Unless there is reason to believe some specific ex-
                 ception applies [as,     for instance,  if the only available     information     regard-
                 ing an employee’s     ethnic origin is contained in birth records         specifically
                 excepted by $ 3(15)1, ethnic information       should be made available upon
                 request.    If there is doubt, the question should be referred          to the Attorney
                 General pursuant to $ 7 of this Act.       See Attorney General Opinion H-90
                 (1973).

                                                       SUMMARY

                                       As used in House Bill 6, 63rd Legislature
                               (Article   6252-17a,   V. T. C. S. ) the word “ethnicity”
                               includes all the commonly        understood     elements of
                               that term,    e. g., race, religion,     iultural background
                               and national origin.      Ethnicity information      concerning
                               governmental      employees    is to be -considered public
                               information    unless,   in the particular    context involved,




                                                        @. 568
                                                                       .--.
r       .


    f                                                                                    ..



            The Honorable   Dolph Briacoe,    page 4     (H-118)




                         one or more of the exceptions        to publicity    found
                         in $ 3 of the Act is applicable.

                                                       Very   truly yours,




                                                       Attorney    General    of Texas

            APPROYED:




            Opinion   Committee




                                                 p.   569